940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON, et al., Plaintiffs-Appellants,v.Richard SEITER, et al., Defendants-Appellees.
No. 88-3194.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

Before KRUPANSKY, Circuit Judge, WELLFORD, Senior Circuit Judge, and HARVEY, Senior District Judge.
ORDER
PER CURIAM.


1
On June 17, 1991, the Supreme Court vacated judgment in this case and remanded the case for reconsideration of appellees' motion for summary judgment.  We remand the case to the District Court for reconsideration of the motion for summary judgment in light of the Supreme Court's decision.